DETAILED ACTION
                                Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                       Election Restriction
Claims 1-20 were initially presented for examination. In response to a restriction requirement, Applicants elected claims of Group I, which consists of claims 1-7 and 14-20. Applicants are requested to cancel non-elected claims 8-13 in subsequent communication. Claims 1-7 and 14-20 are considered on the merits. 

Claims 1-7 and 14-20 are presented for examination.
                                   

		      Specification
	The specification is accepted. 

			         Drawings
	The formal drawings are accepted. 


                             Claim Rejections - 35 USC § 102 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 14-16 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Li et al. “hereinafter as Li” (U.S. PN: 10,944,517). 
  
	As per claims 1 and 14:
	Li substantially teaches or discloses a method and apparatus comprising encoding, by a processor of an apparatus, a plurality of information bits using a polar code to generate a polar code block (CB) (see figures 3 and 4, col. 13, lines 62-67 to col. 14, lines 1-36) and performing, by the processor, one or more transmissions of the polar CB using hybrid automatic repeat request (HARQ) by: performing an initial transmission of the polar CB (see col. 2, lines 43-63) and performing a re-transmission of the polar CB with a re-transmission cyclic redundancy check (ReTX CRC) (see col. 9, lines 27-41). 
	As per claims 2 and 15:
	Li in view of the above rejection teaches wherein the re-transmission of the polar CB is performed with the ReTX CRC in an event that polar incremental redundancy HARQ (IR-HARQ) is applied in the re-transmission (see abstract, col. 10, lines 20-26, col. 13, lines 48-52, and col. 14, lines 13-24)  
	As per claims 3 and 16:
	Li in view of the above rejection teaches wherein the re-transmission of the polar CB is performed with the ReTX CRC in an event that polar incremental redundancy HARQ (IR-HARQ) is applied in re-transmitting the polar CB with a size greater than or equal to a predefined size (see abstract, col. 10, lines 20-26, col. 13, lines 48-52, and col. 14, lines 13-24).  
                                     Examiner's Note: 
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123.


                                      Allowable subject matter

Claims 4-7 and 17-20 are objected to as being dependent upon a rejected base claim but would be allowable if rewritten independent from including all of the limitation of the base claim and any intervening claims.
        
                                 Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kwak et al. “herein after as Kwak”) (U.S. PN: 10,932,241) describes an HARQ scheme basically attempts error correction for a received code and determines whether or not to retransmit using a simple error detection code such as a cyclic Redundancy check (CRC). For retransmission, the HARQ scheme is divided into three types as follows, and LTE performs the HARQ scheme through CC (a second scheme) or IR (a third scheme). Type-II HARQ Scheme (Incremental redundancy Scheme): (see col. 13, lines 28-62) 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/Primary Examiner,
Art Unit 2112